DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image Forming Apparatus that controls the speed difference between a transfer belt and a conveying unit or a fixing unit.

Claim Objections
Claims 14, 16, 17, 20, 21, 25 and 26 are objected to because of the following informalities:
cover --.
Claim 16 recites the limitation "the reference sheet conveying speed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the reference value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 appears to have a typographical error in line 13.  The examiner respectfully suggests replacing “a second memo” with -- a second [[memo]] memory --.
Claim 21 appears to have a typographical error in line 3. The examiner respectfully suggests replacing “in ca case” with -- in [[ca]] a case --.
Claim 25 recites the limitation "the reference sheet conveying speed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the reference value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the reference sheet conveying speed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the reference value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

a fixing unit configured to fix the toner image in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “a first conveying speed which is a sheet conveying speed of the transfer belt” in lines 7-8.  It is unclear if the first conveying speed is the same as the sheet conveying speed of the transfer belt (i.e. it is unclear if they are both VBS as described in the specification) or if they are different quantities (e.g. the first sheet conveying speed is a specific value of a transfer belt speed; or the first sheet conveying speed is VBS and the sheet conveying speed is VBR) because they have different element names.
Claim 1 recites that “the second sheet conveying speed is a sheet conveying speed of the fixing unit” in lines 15-16.  It is unclear if the second conveying speed is the same as the sheet conveying speed of the fixing unit (i.e. it is unclear if they are both VFS as described in the specification) or if they are different quantities (e.g. the second sheet conveying speed is a specific value of a fixing unit speed; or the second sheet conveying speed is VFS and the sheet conveying speed is VFR) because they have different element names.
Claim 1 recites that “the first reference value is a reference value of a speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the fixing unit” in lines 16-18.  It is unclear if the first reference value is the same as the speed difference (i.e. it is unclear if they are both VA1 as described in the specification) or if they are different quantities (e.g. it is unclear if the first 
Claim 1 recites “control … to bring the speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the fixing unit to the first reference value” in lines 22-24.  This appears to mean that the speed difference corresponds to VD1.  However, the claim further recites “a first speed difference which is a speed difference between the first conveying speed read from the first memory and the second conveying speed read from the second memory” in lines 26-28.  This appears to mean that the first speed difference also corresponds to VD1.  It is unclear if these speed differences are the same (i.e. if the speed difference and the first speed difference are both VD1) or if they are difference quantities because they have different element names.
In summary, the examiner cannot determine the correspondence between the claim language and the specification.  More specifically, the examiner cannot determine which claim elements, if any, correspond to VBS, VBR, VFS, VFR, VA1, VD1 and VD3 as described in the specification and Fig. 5.
Claims 2-16 depend on claim 1 and inherit the same problems.
Claim 17 recites “a first conveying speed which is a sheet conveying speed of the transfer belt” in lines 7-8.  It is unclear if the first conveying speed is the same as the 
Claim 17 recites that “the third sheet conveying speed is a sheet conveying speed of the conveyance roller” in lines 15-16.  It is unclear if the third conveying speed is the same as the sheet conveying speed of the conveyance roller (i.e. it is unclear if they are both VCS as described in the specification) or if they are different quantities (e.g. the third sheet conveying speed is a specific value of a conveyance roller speed; or the third sheet conveying speed is VCS and the sheet conveying speed is VCR) because they have different element names.
Claim 17 recites that “the second reference value is a reference value of a speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the conveyance roller” in lines 15-17.  It is unclear if the second reference value is the same as the speed difference (i.e. it is unclear if they are both VA2 as described in the specification) or if they are different quantities (e.g. it is unclear if the first reference value is VA2 and the speed difference is VD2).  The examiner notes that the speed difference is defined, in the claim, in terms of the sheet conveying speed of the transfer belt and the sheet conveying speed of the conveyance roller, but these terms are not clear as described in the first paragraph of the rejection of claim 17.  Because those terms are not clear, the examiner cannot determine if the claim refers to VA2 or VD2 or another quantity.

In summary, the examiner cannot determine the correspondence between the claim language and the specification.  More specifically, the examiner cannot determine which claim elements, if any, correspond to VBS, VBR, VCS, VCR, VA2, VD2 and VD4 as described in the specification and Fig. 6.
Claims 18-26 depend on claim 17 and inherit the same problems.
Claim 20 recites “the fixing motor” in line 2.  However, the specification suggests that this should be -- the conveyance motor --.  Thus, there appears to be a conflict between the specification and the claim.  It has been held that  a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP conveyance motor --.
Claim 21 recites “the fixing motor” in line 2.  However, the specification suggests that this should be -- the conveyance motor --.  Thus, there appears to be a conflict between the specification and the claim.  It has been held that  a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03  The examiner respectfully suggests replacing “the fixing motor” with -- the conveyance motor --.
Claim 25 recites “the fixing motor” in line 9.  However, the specification suggests that this should be -- the conveyance motor --.  Thus, there appears to be a conflict between the specification and the claim.  It has been held that  a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03  The examiner respectfully suggests replacing “the fixing motor” with -- the conveyance motor --.
Claim 26 recites “the fixing motor” in line 8.  However, the specification suggests that this should be -- the conveyance motor --.  Thus, there appears to be a conflict between the specification and the claim.  It has been held that  a claim, although clear conveyance motor --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

To the extent that the metes and bounds of the claims scan be understood, the rejections under 35 USC 103 are believed to be valid.

Claims 1-3, 5, 8-13, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,625,860 issued to Kurita (“Kurita”) in view of U.S. Patent 6,661,981 issued to Boothe et al. (“Boothe”) and U.S. Patent 6,897,982 issued to Ashida et al. (“Ashida”).

As for claim 1, Kurita discloses an image forming apparatus comprising:
an apparatus main body (see Fig. 1);
a photosensitive drum (24B);
a belt unit (11) that is attached to the apparatus main body (see Fig. 1), the belt unit (11) including a transfer belt (11), the transfer belt (11) being configured to convey the sheet (at 51) and to transfer a toner image on the photosensitive drum (24B) onto the sheet;
a fixing unit (6) configured to fix the toner image on the sheet conveyed by the transfer belt (11) to the sheet in a state where the belt unit is attached to the apparatus main body (see Fig. 1);

a fixing motor (602) configured to drive the fixing unit (6);
a second memory (RAM; col. 7, lines 35-37) storing a first reference value (D), wherein the first reference value (D) is a reference value of a speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the fixing unit (col. 7, lines 27-35);
a controller (301, 401) configured to:
determine (ACT201, ACT202) a first sheet conveying speed (Vp1) of the transfer belt (11);
determine (ACT203, ACT204) a second sheet conveying speed (Vp3) of the fixing unit (61); and
control at least one of the belt motor and the fixing motor (ACT207) to bring the speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the fixing unit closer to a first reference value (D) (implied because the deflection amount C2 is decreased) by setting at least one of a rotational speed of the belt motor and a rotational speed of the fixing motor (602) based on the first reference value (D) and a first speed difference (part of C2; Formula 5; Vp1-Vp3) which is a speed difference between the first sheet conveying speed (Vp1) and the second sheet conveying speed (Vp3).
Kurita does not disclose that the belt unit is detachably attachable to the apparatus main body and that the belt unit includes a first memory.
However, Boothe discloses a belt unit (10) that is detachably attachable to the apparatus main body (col. 1, lines 62-65), the belt unit (10) including a transfer belt (30) 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the belt unit of Kurita to be detachably attachable and to include the first memory as disclosed by Boothe in order to ensure accurate printing that accounts for environmental conditions and variations in individual belts (Boothe: col. 2, lines 14-18).
Although Kurita as modified by Boothe discloses that a sheet conveying speed of the fixing unit (Kurita: Vp3) is used in a computation of a speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the fixing unit (Kurita: ACT205 and Formula 5), Kurita as modified by Boothe does not disclose specific structure that includes memory that is used to perform the computation of the difference.
However, Ashida discloses a memory (122) for a second parameter (and another memory 121 for a first parameter) and an arithmetic unit (123) that subtracts the second parameter from the first parameter.
Ashida and the Kurita-Boothe combination include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the memory 122 of Ashida with the parameters of the Kurita-Boothe combination by storing the second sheet conveying speed (Kurita: Vp3) in memory 122 of Ashida and by associating the first reference value (Kurita: D) of the Kurita-Boothe 
Kurita as modified by Boothe and Ashida discloses a second memory (Ashida: 122) storing a second sheet conveying speed (Kurita: Vp3) and a first reference value (Kurita: D), wherein the second sheet conveying speed (Kurita: Vp3) is a sheet conveying speed of the fixing unit (Kurita: 6), and wherein the first reference value (Kurita: D) is a reference value (see ACT206) of a speed difference (see C2 of Formula 5) between the sheet conveying speed (Vp1) of the transfer belt (11) and the sheet conveying speed (Vp3) of the fixing unit (6); and
a controller (Kurita: 301, 401) configured to:
read (Ashida: col. 12, lines 37-39) the first sheet conveying speed from the first memory (Boothe: 26 and col. 15, lines 4-7);
read (Ashida: col. 12, lines 37-39) the second sheet conveying speed (Kurita: Vp3) from the second memory (Ashida: 122); and
control at least one of the belt motor and the fixing motor (Kurita: ACT207) to bring the speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the fixing unit closer to the first reference value (Kurita: D) (Kurita: implied because the deflection amount C2 is decreased) by setting at least one 

As for claim 2, Kurita as modified by Boothe and Ashida discloses that the first sheet conveying speed (Kurita: Vp1), which is stored in the first memory (Boothe: 26), is the sheet conveying speed of the transfer belt (Boothe: col. 15, lines 4-8).  Regarding the recitation that the sheet conveying speed is obtained based on a value measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Since the claim does not recite any structure that distinguishes the claimed invention over the prior art, Kurita as modified by Boothe and Ashida discloses all that is required of the claim.

As for claim 3, Kurita as modified by Boothe and Ashida discloses that the second sheet conveying speed (Kurita: Vp3), which is stored in the second memory (Kurita: RAM: col. 7, lines 35-37 and Ashida: 122), is the sheet conveying speed of the 

As for claim 5, Kurita as modified by Boothe and Ashida discloses that in controlling at least one of the belt motor and the fixing motor (Kurita: 602), the controller (Kurita: 301, 401) sets the rotational speed of the fixing motor based on the first speed difference and the first reference value (Kurita: ACT207).

As for claim 8, Kurita as modified by Boothe and Ashida discloses that the transfer belt (Kurita: 11) is an endless belt (Kurita: see Fig. 1).

As for claim 9, regarding the recitation that the first sheet conveying speed is an actual measurement value of the sheet conveying speed of the transfer belt measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  

As for claim 10, Kurita as modified by Boothe and Ashida discloses that the belt unit (Kurita: 11) includes a belt drive roller (Kurita: 51) and a belt driven roller (Kurita: 13), wherein the belt drive roller (Kurita: 51) is configured to drive the transfer belt (Kurita: 11) and is in contact with an inner circumferential surface of the transfer belt (Kurita: see Fig. 1), wherein the belt driven roller (Kurita: 13) is configured to be rotated by being driven by the transfer belt and is positioned at a position apart from the belt drive roller, and wherein the belt driven roller (Kurita: 13) is in contact with the inner circumferential surface of the transfer belt (Kurita: see Fig. 1).
Regarding the recitation that the first sheet conveying speed is a calculation value calculated based on a thickness of the transfer belt measured in advance and a value of an outer diameter of the belt drive roller, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 

As for claim 11, Kurita as modified by Boothe and Ashida discloses that the first sheet conveying speed (Kurita: Vp1) stored in the first memory is faster than the second sheet conveying speed (Kurita: Vp3) stored in the second memory (Kurita: in order to create loop C2).

As for claim 12, regarding the recitation that the second sheet conveying speed is an actual measurement value of the sheet conveying speed of the fixing unit measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Since the claim does not recite any structure that distinguishes the claimed invention over the prior art, Kurita as modified by Boothe and Ashida discloses all that is required of the claim.


Regarding the recitation that the second sheet conveying speed is a calculation value calculated based on a value of an outer diameter of the fixing roller measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Since the claim does not recite any structure that distinguishes the claimed invention over the prior art, Kurita as modified by Boothe and Ashida discloses all that is required of the claim.

As for claim 17, Kurita discloses an image forming apparatus comprising:
an apparatus main body (see Fig. 1);
a photosensitive drum (24B);
a belt unit (11) that is attached to the apparatus main body (see Fig. 1), the belt unit (11) including a transfer belt (11), the transfer belt (11) being configured to convey the sheet (at 51) and to transfer a toner image on the photosensitive drum (24B) onto the sheet;

a belt motor (502) configured to drive the transfer belt (via 51);
a conveyance motor (702) configured to drive the conveyance roller (7);
a second memory (RAM; col. 7, lines 9-11) storing a second reference value (A), wherein the second reference value (A) is a reference value of a speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the conveyance roller (col. 7, lines 1-9); and
a controller (301, 401)configured to:
determine (ACT101, ACT102) a first sheet conveying speed (Vp1) of the transfer belt (11);
determine (ACT103, ACT104) a third sheet conveying speed (Vp2) of the conveyance roller (7); and
control at least one of the belt motor and the conveyance motor (ACT107) to bring the speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the conveyance roller closer to the second reference value (A) (implied because the deflection amount C1 is decreased) by setting at least one of a rotational speed of the belt motor and a rotational speed of the conveyance motor (702) based on the second reference value (A) and a second speed difference (part of C1; Formula 3; Vp1-Vp2) which is a speed difference between the first sheet conveying speed (Vp1) and the third sheet conveying speed read (Vp2).

However, Boothe discloses a belt unit (10) that is detachably attachable to the apparatus main body (col. 1, lines 62-65), the belt unit (10) including a transfer belt (30) and a first memory (36), the first memory storing a first sheet conveying speed which is a sheet conveying speed of the transfer belt (col. 15, lines 4-7).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the belt unit of Kurita to be detachably attachable and to include the first memory as disclosed by Boothe in order to ensure accurate printing that accounts for environmental conditions and variations in individual belts (Boothe: col. 2, lines 14-18).
Although Kurita as modified by Boothe discloses that a sheet conveying speed of the conveyance roller (Kurita: Vp2) is used in a computation of a speed difference between the sheet conveying speed of the transfer belt and the sheet conveying speed of the conveyance roller (Kurita: ACT105 and Formula 3), Kurita as modified by Boothe does not disclose specific structure that includes memory that is used to perform the computation of the difference.
However, Ashida discloses a memory (122) for a second parameter (and another memory 121 for a first parameter) and an arithmetic unit (123) that subtracts the second parameter from the first parameter.
Ashida and the Kurita-Boothe combination include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the 
Kurita as modified by Boothe and Ashida discloses a second memory (Ashida: 122) storing a second sheet conveying speed (Kurita: Vp2) and a second reference value (Kurita: A), wherein the second sheet conveying speed (Kurita: Vp2) is a sheet conveying speed of the conveyance roller (Kurita: 7), and wherein the second reference value (Kurita: A) is a reference value (see ACT206) of a speed difference (see C2 of Formula 5) between the sheet conveying speed (Vp1) of the transfer belt (11) and the sheet conveying speed (Vp2) of the conveyance roller (7); and
a controller (Kurita: 301, 401) configured to:
read (Ashida: col. 12, lines 37-39) the first sheet conveying speed from the first memory (Boothe: 26 and col. 15, lines 4-7);
read (Ashida: col. 12, lines 37-39) the third sheet conveying speed (Kurita: Vp2) from the second memory (Ashida: 122); and


As for claim 18, Kurita as modified by Boothe and Ashida discloses that the first sheet conveying speed (Kurita: Vp1), which is stored in the first memory (Boothe: 26), is the sheet conveying speed of the transfer belt (Boothe: col. 15, lines 4-8).  Regarding the recitation that the sheet conveying speed is obtained based on a value measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Since the claim does not recite any structure that distinguishes the claimed invention over the prior art, Kurita as modified by Boothe and Ashida discloses all that is required of the claim.

As for claim 19, Kurita as modified by Boothe and Ashida discloses that the third sheet conveying speed (Kurita: Vp2), which is stored in the second memory (Kurita: RAM: col. 7, lines 9-11 and Ashida: 122), is the sheet conveying speed of the conveyance roller (Kurita: 7).  Regarding the recitation that the sheet conveying speed is obtained based on a value measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Since the claim does not recite any structure that distinguishes the claimed invention over the prior art, Kurita as modified by Boothe and Ashida discloses all that is required of the claim.

As for claim 20, Kurita as modified by Boothe and Ashida discloses that in controlling at least one of the belt motor and the conveyance motor (Kurita: 702), the controller (Kurita: 301, 401) sets the rotational speed of the conveyance motor based on the second speed difference and the second reference value (Kurita: ACT107).

As for claim 22, Kurita as modified by Boothe and Ashida discloses that that the first sheet conveying speed (Kurita: Vp1) stored in the first memory is slower than the 

As for claim 23, regarding the recitation that the third sheet conveying speed is an actual measurement value of the sheet conveying speed of the conveyance roller measured in advance, the examiner notes that the claim recites how a value is obtained (i.e. in advance).  The examiner notes that this describes the process of making the apparatus.  However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Since the claim does not recite any structure that distinguishes the claimed invention over the prior art, Kurita as modified by Boothe and Ashida discloses all that is required of the claim.

As for claim 24, Kurita as modified by Boothe and Ashida discloses that the conveyance roller (Kurita: 7) includes a conveyance driving roller (Kurita: 71) to which a driving force is applied from the conveyance motor (Kurita: 702) and a conveyance driven roller (Kurita: 72) which is rotated by being driven by the conveyance driving roller (Kurita: 71).
Regarding the recitation that the third sheet conveying speed is a calculation value calculated based on a value of an outer diameter of the conveyance driving roller measured in advance, the examiner notes that the claim recites how a value is obtained .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,625,860 issued to Kurita (“Kurita”) in view of U.S. Patent 6,661,981 issued to Boothe et al. (“Boothe”) and U.S. Patent 6,897,982 issued to Ashida et al. (“Ashida”) as applied to claim 1, further in view of U.S. Patent 9,383,712 issued to Noguchi et al. (“Noguchi”).

As for claim 4, Kurita as modified by Boothe and Ashida discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Kurita as modified by Boothe and Ashida does not disclose that the belt motor is configured to drive the photosensitive drum.
However, Noguchi discloses a belt motor that is configured to drive a photosensitive drum (col. 14, lines 16-21).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the belt motor of Kurita, Boothe .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,625,860 issued to Kurita (“Kurita”) in view of U.S. Patent 6,661,981 issued to Boothe et al. (“Boothe”) and U.S. Patent 6,897,982 issued to Ashida et al. (“Ashida”) as applied to claim 1, further in view of U.S. Patent 6,98,897 issued to Ream et al. (“Ream”).

As for claim 7, Kurita as modified by Boothe and Ashida discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Kurita as modified by Boothe and Ashida does not disclose that the transfer belt conveys the sheet between the transfer belt and the photosensitive drum.  Instead, Kurita discloses an arrangement for printing a sheet wherein the transfer belt conveys a sheet between the transfer belt and a secondary transfer roller (Kurita: Fig. 1).
However, Ream discloses (Fig. 2) a transfer belt (20) that conveys a sheet between the transfer belt and a photosensitive drum (90).  Ream discloses that this arrangement is an alternative to an arrangement for printing a sheet wherein the transfer belt conveys a sheet between the transfer belt and a secondary transfer roller (Fig. 1).
Because Kurita and Ream both disclose arrangements for printing a sheet using a transfer belt, it would have been obvious for one having ordinary skill in the art before .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,625,860 issued to Kurita (“Kurita”) in view of U.S. Patent 6,661,981 issued to Boothe et al. (“Boothe”) and U.S. Patent 6,897,982 issued to Ashida et al. (“Ashida”) as applied to claim 1, further in view of U.S. Patent 7,574,150 issued to Eom (“Eom”).

As for claim 14, Kurita as modified by Boothe and Ashida discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Kurita as modified by Boothe and Ashida does not disclose that the apparatus main body comprises a cover as recited and that the image forming apparatus further comprises a first sensor and a second sensor as recited.
However, Eom discloses an apparatus main body (Fig. 3) that includes a cover (330) that is configured to take an opened state and a closed state (see Fig. 3), wherein the cover allows a belt unit (420) to be attached to and detached from the apparatus main body in the opened state (col. 5, lines 61-65),
wherein an image forming apparatus further comprises:
a first sensor (440) configured to detect the opened state and the closed state of the cover (col. 6, lines 54-56); and

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Kurita, Boothe and Ashida by including the cover, first sensor and second sensor as disclosed by Eom in order to allow a paper jam to be safely cleared and to allow the transfer belt to be safely replaced (Eom: col. 1, lines 16-33)
Kurita as modified by Boothe, Ashida and Eom discloses that the controller (Kurita: 301, 401) starts reading the first sheet conveying speed (Kurita: Vp1) and the second sheet conveying speed (Kurita: Vp2) in a state where the first sensor (Eom: 440) detects the cover (Eom: 330) being at the closed state and the second sensor (Eom: 472, 490) detects the belt unit being attached to the apparatus main body (Kurita: because the controller reads the speeds while printing sheets; col. 7, lines 52-57).

Allowable Subject Matter
Claims 6, 15, 16, 21, 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest a second memory that is configured to store a reference sheet conveying speed which is a reference value of a sheet conveying speed of a transfer belt, and a controller that is configured to: in reading a first sheet conveying speed and a second sheet conveying speed, read the reference sheet conveying speed from the second memory in a case where the first sheet conveying speed is not able to be read out from the first memory; and in controlling at least one of a belt motor and a fixing motor, set a speed difference between the reference sheet conveying speed read from the second memory and the second sheet conveying speed read from the second memory as a first speed difference.
Regarding claim 16, the prior art of record and the examiner’s knowledge does not disclose or suggest a second memory that is configured to store a reference sheet conveying speed which is a reference value of the sheet conveying speed of a transfer belt, and a controller that is configured to: in reading a first sheet conveying speed and a second sheet conveying speed, read the reference sheet conveying speed from the second memory; and in controlling at least one of a belt motor and a fixing motor, set a speed difference between the reference sheet conveying speed read from the second 
Regarding claim 21, the prior art of record and the examiner’s knowledge does not discloses or suggest that, in controlling at least one of a belt motor and a conveyance motor, a controller reduces a rotational speed of the conveyance motor in a case where a second speed difference is greater than a second reference value and increases the rotational speed of the conveyance motor in a case where the second speed difference is smaller than the second reference value.
Regarding claim 25, the prior art of record and the examiner’s knowledge does not discloses or suggest a second memory that is configured to store a reference sheet conveying speed which is a reference value of a sheet conveying speed of a transfer belt, and a controller that is configured to: in reading a first sheet conveying speed and a third sheet conveying speed, read the reference sheet conveying speed from the second memory in a case where the first sheet conveying speed is not able to be read out from the first memory, and in controlling a belt motor and a conveyance motor, set a speed difference between the reference sheet conveying speed read from the second memory and the third sheet conveying speed read from the second memory as the second speed difference.
Regarding claim 26, the prior art of record and the examiner’s knowledge does not discloses or suggest a second memory that is configured to store a reference sheet conveying speed which is a reference value of a sheet conveying speed of a transfer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0139675 by Maruyoshi (“Maruyoshi”) is cited for all that it discloses including speed control of a belt unit and a fixing unit.
U.S. Patent 7,409,178 issued to Yokono (“Yokono”) is cited for all that it discloses including a detachable belt unit that includes memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853